Title: From George Washington to William Pearce, 1 June 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce
                  Philadelphia June 1st 1794
               
               I am glad to find by your letter of the 27th ulto that you had had some good rains, previous to the date of it.  Those rains, with such as have followed since, may give a very different appearance both to your Oats & flax; & may enliven, & push forward the Corn and B. Wheat; but I fear much for any grass that may have been cut, there having been no weather to cure it (in this part of the Country at least) these ten days.
               I am sorry to perceive, that amongst all your other unfavourable prospects, that little is to be expected from the White bent grass—the seeds of which I sent you last Spring.  Endeavor, however, to save all the Seed you can from it, in like manner as you were requested, with the other experimental grasses, in the Vineyard; my little garden, &ca.
               If the drilled wheat is not much forwarder tha[n] the common Wheat, there must have been an imposition in the seed; for the ripening of it three weeks before the common sort, is a fact that is well ascertained.
               The deception with respect to the Potatoes (210 instead of 418 bushls) is of a piece with other practices of a similar kind, by which I have suffered hitherto; and may serve to evince to you, in strong colours, first how little confidence can be placed in any one around you; and secondly the necessity of an accurate inspection into these things yourself. for to be plain, Alexandria is such a recepticle for every thing that can be filched from the right owners, by either blacks or whites, and I have such an opinion of my Negros (two or three only excepted); and not much better of some of the whites—that I am perfectly sure not a single thing that can be disposed of at any price, at that place, that will not, and is not, stolen, where it is possible; and carried thither to some of the underling shopkeepers, who support themselves by this kind of traffick.
               
               I am really concerned that the Potatoes have fallen so much short of expectation; and if I could have had any fore knowledge of it, instead of disposing of what there was, in Corn grd, I should have given them to the lots wch were intended for clover; as I conceive nothing is a better preparative for this crop, than Potatoes. As you have them not—and know the object for which these lots are designed—I leave it to you to manage them as shall seem best in your own judgment, to effect end in view.
               It is not longer ago than last year (if my memory has not greatly failed me) that I paid, in this City, 40 or 50/ for the Turnip seed I sent to Mount Vernon, & to have no Seed there now is, too be sure, extraordinary; but as these things serve to shew you how I have been imposed upon, & to what expences I have been run for want of common care & attention, so I persuade myself, they will induce your exertions to avoid the like in future.
               If you can get the price mentd in your letter for the midlings & Ship stuff take it. I am—Yr friend &ca
               
                  Go: Washington
               
               
                  P.S. Mr Douglass is a person I am not acquainted with—He may be as able to fulfil a contract as any in Alexandria for ought I know to the contrary—but prudent precaution to have the money secured—and at the time it is engaged is not amiss.
                  When I wrote you last, I had expectation of being at Mount Vernon by the 10th of this month; but now I have not nor can I with certainty say when it will be—probably—not before the last of the Month. yrs
               
               
                  G. W——n
               
            